


116 HR 2371 IH: Health Equity and Access for Returning Troops and Servicemembers Act of 2019
U.S. House of Representatives
2019-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 2371
IN THE HOUSE OF REPRESENTATIVES

April 25, 2019
Mr. Thompson of California (for himself and Mr. Ferguson) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To amend title 10, United States Code, to modify the requirement for certain former members of the Armed Forces to enroll in Medicare Part B to be eligible for TRICARE for Life, and to amend title XVIII of the Social Security Act to provide for coverage of certain DNA specimen provenance assay tests under the Medicare program.

 
1.Short titleThis Act may be cited as the Health Equity and Access for Returning Troops and Servicemembers Act of 2019 or the HEARTS Act of 2019. 2.Modification of requirement for certain former members of the Armed Forces to enroll in Medicare Part B to be eligible for TRICARE for Life (a)TRICARE eligibility (1)In generalSubsection (d) of section 1086 of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(6) 
(A)The requirement in paragraph (2)(A) to enroll in the supplementary medical insurance program under part B of title XVIII of the Social Security Act (42 U.S.C. 1395j et seq.) shall not apply to a person described in subparagraph (B) during any month in which such person is not entitled to a benefit described in subparagraph (A) of section 226(b)(2) of the Social Security Act (42 U.S.C. 426(b)(2)) if such person has received the counseling and information under subparagraph (C). (B)A person described in this subparagraph is a person— 
(i)who is under 65 years of age; (ii)who is entitled to hospital insurance benefits under part A of title XVIII of the Social Security Act pursuant to subparagraph (A) or (C) of section 226(b)(2) of such Act (42 U.S.C. 426(b)(2)); 
(iii)whose entitlement to a benefit described in subparagraph (A) of such section has terminated due to performance of substantial gainful activity; and (iv)who is retired under chapter 61 of this title. 
(C)The Secretary of Defense shall coordinate with the Secretary of Health and Human Services and the Commissioner of Social Security to notify persons described in subparagraph (B) of, and provide information and counseling regarding, the effects of not enrolling in the supplementary medical insurance program under part B of title XVIII of the Social Security Act (42 U.S.C. 1395j et seq.), as described in subparagraph (A).. (2)Conforming amendmentParagraph (2)(A) of such subsection is amended by striking is enrolled and inserting except as provided by paragraph (6), is enrolled. 
(3)Identification of personsSection 1110a of such title is amended by adding at the end the following new subsection:  (c)Certain individuals not required To enroll in Medicare Part BIn carrying out subsection (a), the Secretary of Defense shall coordinate with the Secretary of Health and Human Services and the Commissioner of Social Security to— 
(1)identify persons described in subparagraph (B) of section 1086(d)(6) of this title; and (2)provide information and counseling pursuant to subparagraph (D) of such section.. 
(b)Non-Application of Medicare Part B late enrollment penaltySection 1839(b) of the Social Security Act (42 U.S.C. 1395r(b)) is amended, in the second sentence, by inserting or months for which the individual can demonstrate that the individual is an individual described in paragraph (6)(B) of section 1086(d) of title 10, United States Code, who is enrolled in the TRICARE program pursuant to such section after an individual described in section 1837(k)(3). (c)ReportNot later than October 1, 2024, the Secretary of Defense, the Secretary of Health and Human Services, and the Commissioner of Social Security shall jointly submit to the Committees on Armed Services of the House of Representatives and the Senate, the Committee on Ways and Means and the Committee on Energy and Commerce of the House of Representatives, and the Committee on Finance of the Senate a report on the implementation of section 1086(d)(6) of title 10, United States Code, as added by subsection (a). Such report shall include, with respect to the period covered by the report— 
(1)the number of individuals enrolled in TRICARE for Life who are not enrolled in the supplementary medical insurance program under part B of title XVIII of the Social Security Act (42 U.S.C. 1395j et seq.) by reason of such section 1086(d)(6); and (2)the number of individuals who— 
(A)are retired from the Armed Forces under chapter 61 of title 10, United States Code; (B)are entitled to hospital insurance benefits under part A of title XVIII of the Social Security Act pursuant to receiving benefits for 24 months as described in subparagraph (A) or (C) of section 226(b)(2) of such Act (42 U.S.C. 426(b)(2)); and 
(C)because of such entitlement, are no longer enrolled in TRICARE Standard, TRICARE Prime, TRICARE Extra, or TRICARE Select under chapter 55 of title 10, United States Code. (d)Deposit of savings into Medicare improvement fundSection 1898(b)(1) of the Social Security Act (42 U.S.C. 1395iii(b)(1)) is amended by striking during and after fiscal year 2021, $0 and inserting during and after fiscal year 2024, $5,000,000. 
(e)ApplicationThe amendments made by subsections (a) and (b) shall apply with respect to a person who, on or after October 1, 2023, is a person described in section 1086(d)(6)(B) of title 10, United States Code, as added by subsection (a). 3.Coverage of certain DNA specimen provenance assay tests under Medicare (a)Benefit (1)CoverageSection 1861 of the Social Security Act (42 U.S.C. 1395x) is amended— 
(A)in subsection (s)(2)— (i)in subparagraph (GG), by striking and at the end; 
(ii)in subparagraph (HH), by inserting and at the end; and (iii)by adding at the end the following new subparagraph:  
 
(II)a prostate cancer DNA Specimen Provenance Assay test (DSPA test) (as defined in subsection (kkk)); and; and (B)by adding at the end the following new subsection: 
 
(kkk)Prostate cancer DNA Specimen Provenance Assay TestThe term prostate cancer DNA Specimen Provenance Assay Test (DSPA test) means a test that, after a determination of cancer in one or more prostate biopsy specimens obtained from an individual, assesses the identity of the DNA in such specimens by comparing such DNA with the DNA that was separately taken from such individual at the time of the biopsy.. (2)Exclusion from coverageSection 1862(a)(1) of the Social Security Act (42 U.S.C. 1395y(a)(1)) is amended— 
(A)in subparagraph (O), by striking and at the end; (B)in subparagraph (P), by striking the semicolon at the end and inserting , and; and 
(C)by adding at the end the following new subparagraph:  (Q)in the case of a prostate cancer DNA Specimen Provenance Assay test (DSPA test) (as defined in section 1861(kkk)), unless such test is furnished on or after January 1, 2020, and before January 1, 2025, and such test is ordered by the physician who furnished the prostate cancer biopsy that obtained the specimen tested;. 
(b)Payment amount and related requirementsSection 1834 of the Social Security Act (42 U.S.C. 1395m) is amended by adding at the end the following new subsection:  (x)Prostate cancer DNA Specimen Provenance Assay tests (1)Payment for covered tests (A)In generalSubject to subparagraph (B), the payment amount for a prostate cancer DNA Specimen Provenance Assay test (DSPA test) (as defined in section 1861(kkk)) shall be $200. Such payment shall be payment for all of the specimens obtained from the biopsy furnished to an individual that are tested. 
(B)LimitationPayment for a DSPA test under subparagraph (A) may only be made on an assignment-related basis. (C)Prohibition on separate paymentNo separate payment shall be made for obtaining DNA that was separately taken from an individual at the time of a biopsy described in subparagraph (A).  
(2)HCPCS code and modifier assignment 
(A)In generalThe Secretary shall assign one or more HCPCS codes to a prostate cancer DNA Specimen Provenance Assay test and may use a modifier to facilitate making payment under this section for such test. (B)Identification of DNA match on claimThe Secretary shall require an indication on a claim for a prostate cancer DNA Specimen Provenance Assay test of whether the DNA of the prostate biopsy specimens match the DNA of the individual diagnosed with prostate cancer. Such indication may be made through use of a HCPCS code, a modifier, or other means, as determined appropriate by the Secretary. 
(3)DNA match review 
(A)In generalThe Secretary shall review at least three years of claims under part B for prostate cancer DNA Specimen Provenance Assay tests to identify whether the DNA of the prostate biopsy specimens match the DNA of the individuals diagnosed with prostate cancer. (B)Posting on internet websiteNot later than July 1, 2023, the Secretary shall post on the internet website of the Centers for Medicare & Medicaid Services the findings of the review conducted under subparagraph (A).. 
(c)Cost-SharingSection 1833(a)(1) of the Social Security Act (42 U.S.C. 1395l(a)(1)) is amended— (1)by striking and (CC) and inserting (CC); and 
(2)by inserting before the semicolon at the end the following: , and (DD) with respect to a prostate cancer DNA Specimen Provenance Assay test (DSPA test) (as defined in section 1861(kkk)), the amount paid shall be an amount equal to 80 percent of the lesser of the actual charge for the test or the amount specified under section 1834(x).  